
	

115 S2933 IS: Accessibility for Curators, Creators, Educators, Scholars, and Society to Recordings Act
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2933
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to clarify ownership with respect to certain copyrights, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Accessibility for Curators, Creators, Educators, Scholars, and Society to Recordings Act or the ACCESS to Recordings Act.
		2.Copyright provisions
 Title 17, United States Code, is amended— (1)in section 201, by adding at the end the following:
				
 (f)Sound recording fixed before February 15, 1972Notwithstanding any other provision of this section, with respect to a sound recording fixed before February 15, 1972, the initial owner of the copyright with respect to the work for the purposes of this title shall be the person that owned the copyright, or equivalent right under State law, under State law on the effective date of the ACCESS to Recordings Act.;
 (2)in section 301— (A)by striking subsection (c); and
 (B)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively; (3)in section 303, by adding at the end the following:
				
 (c)Notwithstanding subsection (a) and section 304, the copyright in a sound recording— (1)fixed before February 15, 1972, subject to paragraph (2), subsists from the effective date of the ACCESS to Recordings Act and endures for a term of 95 years from its first publication, or a term of 120 years from the year of its creation, whichever expires first; and
 (2)published during the period beginning on January 1, 1923, and ending on December 31, 1930, endures until December 31, 2025, if—
 (A)the copyright owner engages in normal commercial exploitation of the work through December 31, 2025; and
 (B)before the date on which protection with respect to the work expires under paragraph (1), the owner of the copyright submits to the Register of Copyrights a notice that—
 (i)complies with such regulations as the Register of Copyrights may issue; and (ii)states that the work is subject to the normal commercial exploitation described in subparagraph (A).; and
 (4)in section 412— (A)in paragraph (1), by striking or at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (3)notwithstanding any other provision of this section, any infringement of copyright in a sound recording fixed before February 15, 1972, unless the sound recording has an effective date of registration that is not later than 1 year after the effective date of the ACCESS to Recordings Act..
				3.Temporary limitation on infringement actions
 During the 3-year period beginning on the effective date of this Act, an award of statutory damages or of attorney’s fees may be made with respect to an infringement of copyright in a sound recording fixed before February 15, 1972, only if—
 (1)not later than 180 days before the date on which the copyright owner brings the action, the copyright owner provides notice to the alleged infringer regarding—
 (A)the registration of the work under title 17, United States Code; and (B)the alleged infringement of copyright; and
 (2)as of the date on which the copyright owner brings the action, the alleged infringement has not ceased.
			4.Regulations
 Not later than 1 year after the date of enactment of this Act, the Register of Copyrights may promulgate regulations to modify the notice, deposit, and registration requirements under sections 401 through 410 of title 17, United States Code, with respect to a sound recording fixed before February 15, 1972.
		5.Effective date
 Except with respect to any regulations that the Register of Copyrights promulgates under section 4, this Act, and the amendments made by this Act, shall take effect on the date that is 1 year after the date of enactment of this Act.
		
